DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Joseph M. Konieczny on 08/17/2022.
The application has been amended as follows: 
Claim 1 has been deleted in its entirety and replaced with:
 - - An apparatus for laterally leveling and stabilizing a ladder having a top, a bottom, a front, a back, a first and second opposed, longitudinally-extending side rails with a top end, a bottom end, a top portion and a bottom portion, a front face, an outer side face, an inner side face, a back face, and a front-to-back effective clamping depth, a plurality of laterally-extending rungs supported by said rails, and a first mechanical engagement feature on one of said front and back faces and extending along said bottom portion, comprising: 
a clamp bracket adapted for affixation to one of said side rails of the ladder, said bracket having front and back opposed longitudinally-extending runners joined together along a first longitudinally-extending edge of each runner by an outer side plate, each of said runners having orthogonally-oriented inner plates fixed to a second longitudinally-extending edge of each runner and defining a lateral clamp opening; said runners, said outer side plate and said inner side plates being constructed and arranged to align with and overlap the front face, the back face, the outer side face and the inner side face of said one side rail; said runners, said outer side plate and said inner side plates defining a longitudinally-extending channel; 
a second longitudinally-extending mechanical engagement feature affixed to one of said runners and adapted for engagement with said first mechanical engagement feature; and
a clamping screw threadably affixed to one of said runners and adapted for operation against said one side rail whereby rotation of the screw forces said first and second mechanical engagement features to engage one another; 
a laterally-extending arm affixed at a proximal end of said arm to said outer side plate; and 
a longitudinally-extending, ground-engaging leg at a distal end of said arm; wherein said bracket is configured to be variably positioned and locked along said first mechanical engagement feature so that said leg extends longitudinally at variable distances from the bottom of said ladder so that said leg levels and supports the ladder above the ground without the bottom of said ladder contacting the ground, and said leg contacts the ground at a position wider than a width of the ladder to deter lateral tipping; and, 
wherein said apparatus is configured to connect to the ladder in an upward, in-use position of the ladder by laterally receiving the upper portion of said one side rail through said lateral clamp opening and then sliding said apparatus downward over the bottom portion of said one side rail.  - -. 
Claim 2 has been deleted in its entirety and replaced with:
 - - The apparatus recited in claim 1 further including a compression spring configured to be located between one of said runners and said one side rail to bias the other of said runners toward said one side rail. - -.
Claim 4, line 3: “the ladder rail” has been deleted and replaced with - - said one side rail - -.
Claim 5, line 3: article “the” has been deleted and replaced with article - - a - -.
Claim 6, line 2: the phrase “the top at” has been deleted.
Claim 7 has been deleted in its entirety and replaced with:
 - - An apparatus for laterally leveling and stabilizing a ladder having a top, a bottom, a front, a back, a first and second opposed, longitudinally-extending side rails with a front face, an outer side face, an inner side face, a back face, a top end, a bottom end, a top portion and a bottom portion, and a front-to-back effective clamping depth, a plurality of laterally-extending rungs supported by said side rails, and a first mechanical engagement feature on one of said front and back faces and extending along said bottom portion, comprising: 
right and left clamp brackets, each adapted for affixation to one of the side rails of the ladder, each of said brackets having front and back longitudinally-extending runners joined together along a first longitudinally-extending edge of each runner by an outer side plate, said runners having orthogonally-oriented inner side plates fixed to a second longitudinally-extending edge of each runner and defining a longitudinally-extending open jaw; said runners, said outer side plate and said inner side plates being constructed and arranged to align with and overlap the front face, the back face, the outer side face and the inner side face, of one of said side rails; 
a second longitudinally-extending mechanical engagement feature affixed to one of said runners and adapted for engagement with said first mechanical engagement feature; and 
a crossbar affixed to said right and left clamp brackets respectively, said crossbar having opposite ends to which a left and right-side ground-engaging legs are affixed; 
wherein said brackets are configured to be variably positioned and locked along the first mechanical engagement feature so that said legs extend longitudinally at variable distances from the bottom of the ladder so that said legs supports and levels the ladder above ground without the bottom of the ladder contacting the ground, and said legs contacts the ground at a position wider than a width of the ladder to deter lateral tipping; 
wherein said apparatus is constructed and arranged to be connected to the ladder in an upward, in-use position of the ladder by laterally receiving the upper portion of said one side rail through said open jaw and then sliding said apparatus downward over the bottom portion of said one side rail. - -. 
Claim 8, line 3: “the side rail” has been deleted and replaced with - - said one side rail - -. 
Claim 9, line 3: article “the” has been deleted and replaced with article - - a - -.
Claim 21, line 1: the second recitation of article “the” has been deleted and replaced with article - - a - -.
Claim 22, line 1: article - - a - - has been inserted before the word “width”. 
Claim 23, line 3: “the rail” has been deleted and replaced with - - said one side rail - -.
Claim 23, line 4: the word “section” has been deleted and replaced with the word - - portion - -.
Claim 24, line 3: “the rail” has been deleted and replaced with - - said one side rail - -.
Claim 24, line 4: the word “section” has been deleted and replaced with the word - - portion - -.

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant:
Introduce reference lines in fig. 5 to point to the upper portion and the lower portion with respective numerals to be added and referenced in the specification.
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
Important Note: Applicant is advised that replacement sheets of corrected drawing needs to be submitted after the mailing date of this Notice of Allowance in order to avoid abandonment of the application. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The recitation “wherein said apparatus is configured to connect to the ladder in an upward, in-use position of the ladder by laterally receiving the upper portion of said one side rail through said lateral clamp opening and then sliding said apparatus downward over the bottom portion of said one side rail” and “wherein said apparatus is constructed and arranged to be connected to the ladder in an upward, in-use position of the ladder by laterally receiving the upper portion of said one side rail through said open jaw and then sliding said apparatus downward over the bottom portion of said one side rail” in addition to the rest of the limitations of claims 1 and 7 respectively read over the prior art where the prior art discloses brackets that are attached to ladder side rails with first and second mechanical engagement features, the prior art brackets does not have a lateral clamp opening or a longitudinally-extending open jaw that can receive a side rail of a ladder in a lateral manner that overlaps the front, the back, the outer side face and the inner side face of the side rail, where the prior art brackets receive the ladder side rail into a vertical through opening in a vertical manner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334. The examiner can normally be reached 10-7 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.M/Examiner, Art Unit 3634                                                                                                                                                                                                        
/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634